Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 11/3/2020 have been considered.  Claims 1-2, 7-10, 15-16, 18 have been cancelled and claim 19 has been newly added by applicant.  Claims 3-6, 11-14, 17, 19 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (US Publication 2014/0094208 A1) in view of Ruutu et al. (US Patent 7,092,358 B2).
Regarding claim 4, Egner discloses an apparatus (information handling system, see paragraph 0151), comprising:
at least one processor (processor, see paragraphs 0151-0152); and
at least one memory including computer program code (a disk unit that includes a computer-readable medium, see paragraphs 0151-0152);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (a disk unit includes a computer-readable medium in which instructions to be executed by a processor to perform the method steps above, see paragraphs 0151-0152);
predict that a bridge provides a predicted quality of service for a link through the bridge (bridge, see paragraph 0151) based on at least one of settings related to previous links through the bridge and network planning information (the context aware radio resource management system predicts radio link quality for a wireless link over the predicted future path based on previously reported link quality from the radio link matrix that includes latency, jitter, bandwidth, power consumption for communication via the wireless link, see paragraph 0146); and
inform the bridge on the predicted quality of service (context aware radio resource management system of an information handling system for predicting radio link quality for a wireless link based on previously reported link quality from the radio link QoS parameters, and it can be implemented as or incorporated into a bridge, see paragraphs 0151, 0146).
Egner may not explicitly show the radio link(s) that it discloses is “a stream.”
However, Ruutu, in the same field of endeavor, teaches distributing QoS information among network entities, monitoring QoS information of at least one data stream that is processed by a first network entity, and performing a QoS action at the first network entity in response to determining the congestion level exceeds a congestion threshold, and limits consumption of resources of the network entity by the at least one data stream (see col. 3, lines 9-15, col. 13, lines 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the context aware radio resource management system of Egner to replace the “link” of Egner with “a stream” as taught by Ruutu so that it would limits consumption of resources of the network entity by the at least one data stream in response to the monitored QoS information of the data stream received (see col. 3, lines 9-15, col. 13, lines 33-40).

Regarding claim 5, Egner discloses the apparatus according to claim 4, wherein the memory and computer program code are further configured to instruct the bridge to reserve a resource corresponding to the predicted quality of service (the context aware management system allows a switch to an optimal wireless link to match QoS requirements and power consumption, see paragraph 0148; see energy consumption consume resources, paragraph 0088), and the means for informing is further configured to instruct the bridge to not reserve a resource corresponding to the predicted quality of service (inhibitor will prevent a switch of wireless links if an override command is issued, see paragraph 0148).

Regarding claim 12, Egner discloses a method, comprising:
predicting that a bridge provides a predicted quality of service for a link through the bridge based on at least one of settings related to previous links through the bridge and network planning information (the context aware radio resource management system predicts radio link quality for a wireless link over the predicted future path based on previously reported link quality from the radio link matrix that includes latency, jitter, bandwidth, power consumption for communication via the wireless link, see paragraph 0146); and
informing the bridge on the predicted quality of service (context aware radio resource management system of an information handling system for predicting radio link quality for a wireless link based on previously reported link quality from the radio link QoS parameters, and it can be implemented as or incorporated into a bridge (see paragraphs 0151, 0146).
Egner may not explicitly show the radio link(s) that it discloses is “a stream.”
However, Ruutu, in the same field of endeavor, teaches distributing QoS information among network entities, monitoring QoS information of at least one data stream that is processed by a first network entity, and performing a QoS action at the first network entity in response to determining the congestion level exceeds a congestion threshold, and limits consumption of resources of the network entity by the at least one data stream (see col. 3, lines 9-15, col. 13, lines 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the context aware radio resource management system of Egner to replace the “link” of Egner with “a stream” as taught by Ruutu so that it would limits consumption of resources of the network entity by the at least one data stream in response to the monitored QoS information of the data stream received (see col. 3, lines 9-15, col. 13, lines 33-40).

Regarding claim 13, Egner discloses the method according to claim 12, wherein one of the informing comprises instructing the bridge to reserve a resource corresponding to the predicted quality of service (the context aware management system allows a switch to an optimal wireless link to match QoS requirements and power consumption, see paragraph 0148; see energy consumption consume resources, paragraph 0088), and the means for informing is further configured to instruct the bridge to not reserve a resource corresponding to the predicted quality of service (inhibitor will prevent a switch of wireless links if an override command is issued, see paragraph 0148).

Regarding claim 19, Egner discloses a computer program product embodied on a non-transitory computer readable medium, said computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method according to claim 12 (a disk unit includes a computer-readable medium in which instructions to be executed by a processor to perform the method steps above, see paragraphs 0151-0152).

Allowable Subject Matter
Claims 3, 11, 17 are allowed.
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 3, an apparatus, comprising:
first means for translating configured to translate the reservation request into a request for providing a data session of a wireless network having a requested quality of service corresponding to the first quality of service if the reservation request is received;
means for forwarding configured to forward the request for providing the data session to the wireless network;
second means for translating configured to translate an indication of a provided quality of service of the data session comprised in a response to the request for providing the data session received from the wireless network into an indication of a reserved quality of service corresponding to the provided quality of service; and
means for responding configured to respond to the reservation request by a reservation response; 
wherein the reservation response comprises the indication of the reserved quality of service.

In claim 11, a method, comprising:
translating the reservation request into a request for providing a data session of a wireless network having a requested quality of service corresponding to the first quality of service if the reservation request is received;
forwarding the request for providing the data session to the wireless network;
translating an indication of a provided quality of service of the data session comprised in a response to the request for providing the data session received from the wireless network into an indication of a reserved quality of service corresponding to the provided quality of service; and
responding to the reservation request by a reservation response;
wherein the reservation response comprises the indication of the reserved quality of service.
In claim 6, the apparatus according to claim 4, further comprising the memory and computer program code are further configured to:
the apparatus further comprises means for grouping adapted to group some terminals of the plurality of terminals into a group, wherein differences or quotients between the predicted qualities of service for any two of the terminals of the group are within a predetermined range;
means for determining configured to determine a group predicted quality of service based on the predicted qualities of service of the terminals of the group; and 
wherein the means for informing is configured to inform each of the one or more translators on the group predicted quality of service for the terminals of the group.

In claim 14, the method according to claim 12, further comprising
the method further comprises grouping some terminals of the plurality of terminals into a group, wherein differences or quotients between the predicted qualities of service for any two of the terminals of the group are within a predetermined range;
determining a group predicted quality of service based on the predicted qualities of service of the terminals of the group; wherein the informing comprises informing each of the one or more translators on the group predicted quality of service for the terminals of the group.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471